Exhibit 10.14

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT entered into effective as of March 31, 2014, between:

UR-ENERGY USA INC.
(hereinafter referred to as “Corporation”)

and

JAMES A. BONNER
(hereinafter referred to as “Mr. Bonner”)

WHEREAS Mr. Bonner is currently a resident of Albuquerque, New Mexico  (United
States) and has agreed to become an officer of Ur-Energy Inc. (“Ur-Energy”) (a
Canadian corporation) and its Affiliates;

AND WHEREAS Mr. Bonner will be employed by the Corporation including to serve as
Vice President Geology of Ur-Energy and an officer of Ur-Energy’s Affiliates,
from time to time, pursuant to the terms of this Employment Agreement (the
“Agreement”);

AND WHEREAS the Corporation is desirous of employing Mr. Bonner and compensating
him for his services as Vice President Geology of Ur-Energy and an officer of
its Affiliates from time to time and Mr. Bonner is desirous of being so employed
by Ur-Energy and the Corporation; 

AND WHEREAS Ur-Energy acknowledges its rights and obligations under this
Agreement;

NOW THEREFORE, for mutual consideration as set forth herein, it is agreed as
follows:

Article 1 - EMPLOYMENT TERMS

1.01



Services

(1) Ur-Energy, through the Corporation, hereby agrees to employ Mr. Bonner to
perform the duties and functions of Vice President Geology of Ur-Energy, or the
substantial equivalent thereof, and as an officer of its Affiliates, from time
to time.  In each and all of these capacities, Mr. Bonner shall work at the
direction of and reporting to the Chief Executive Officer of each of those
entities.

(2) Except as otherwise set forth herein, Mr. Bonner agrees that he shall devote
his best efforts and full business time to the business and affairs of Ur-Energy
and its Affiliates and otherwise represent Ur-Energy and its Affiliates
consistently with its best interests and with the policies and standards of
Ur-Energy or its Affiliates.  The foregoing full business-time commitment is
subject to permitted vacation or leave time and subject to illness or
injury.  These



--------------------------------------------------------------------------------

 

services will be performed by Mr. Bonner to the best of his abilities in a
diligent, trustworthy and businesslike fashion.  Mr. Bonner acknowledges that he
has a fiduciary obligation to each of Ur-Energy and its Affiliates.

(3) Mr. Bonner shall not engage in business activities which could reasonably be
understood to conflict with his duties, responsibilities and obligations
pursuant to this Agreement. Notwithstanding the foregoing, the parties
acknowledge that Mr. Bonner holds approximately 181 unpatented mining claims and
one state mineral lease as set forth in Exhibit B, and is a 50% owner in a
privately-held uranium company which leases those mineral holdings to third
parties.  He is not actively engaged in the business of the privately-held
uranium company.    

(4) “Affiliate” or “Affiliates” shall be understood to mean an entity that
controls, is controlled by or is under common control with a second entity
including a joint venture arrangement, and “control” as used in this Agreement
shall mean either the possession, directly or indirectly, of 50% or more of the
equity or voting power in another entity, or the right or lawful power to
administer the affairs of another person or entity. 

1.02



Term

This Agreement shall be effective March 31, 2014 and shall continue to May 1,
2015.  This Agreement shall be renewed automatically for additional twelve-month
periods, on the same terms and conditions, unless either party gives written
Notice of termination or cancellation pursuant to the provisions of Section
3.01.  Any such Notice of cancellation must be received no later than ninety
(90) days prior to the expiry of this or any subsequently-renewed agreement.

1.03



Remuneration

In consideration of the performance of his services and duties as Vice
President, Geology of Ur-Energy, Mr. Bonner will be paid a salary of US$13,750
per month, less any deductions or withholdings required by law.  The parties
will review Mr. Bonner’s salary on an annual basis during the term of the
Agreement and make any adjustments agreed by the parties.

1.04



Benefits

The Corporation may adopt or continue in force benefits plans for the benefit of
its employees or certain of its employees.  The Corporation may terminate any or
all such benefits plans at any time and may choose not to adopt any other
plans.  Mr. Bonner will be eligible to participate in any voluntary benefits
plans the Corporation chooses to implement and to offer to other comparable
employees.  Mr. Bonner’s rights under the benefits plans however shall be
subject to and governed by the terms of those plans. 

 

1.05



Paid Time Off (“PTO”) 

In lieu of vacation or paid sick leave, Mr. Bonner shall be entitled to
twenty-five (25) days of PTO each twelve-month period, which shall accrue
commencing the effective date hereof at the rate of 7.69 hours each pay period
(bi-weekly).  Mr. Bonner may carry no more than 150% of one year’s PTO at any
given time.  If Mr. Bonner’s accrued PTO reaches the 150% maximum, no further



--------------------------------------------------------------------------------

 

PTO will accrue until PTO is used and the balance is reduced below the
maximum.  In the event of termination, Mr. Bonner will be paid all accrued PTO
at the time of separation.

1.06



Intentionally Left Blank

1.07



Performance Bonus

(1) At the sole discretion of the Board of Directors of Ur-Energy, Mr. Bonner is
entitled to be considered for a performance bonus on an annual basis.  To the
extent not otherwise included in the terms of any performance bonus, a pro rata
share of the performance bonus shall be paid if this Agreement is cancelled
pursuant to the terms of Section 1.02 or terminated pursuant to the terms of
Article 3, and in any event shall be paid as required by applicable law or
regulation.

(2) Any such bonus shall be paid as soon as administratively practicable after
the end of the year to which the bonus relates, but in no event later than the
15th day of the third month after the later of (i) the first calendar year in
which Mr. Bonner’s right to the bonus is no longer subject to a substantial risk
of forfeiture, or (ii) the first taxable year of the Corporation in which Mr.
Bonner’s right to the bonus is no longer subject to a substantial risk of
forfeiture.

1.08



Stock Options and Restricted Share Units

(1) Following execution of this Agreement and the commencement of his
employment, Mr. Bonner will be granted 100,000 stock options for Ur‑Energy
common shares, which grant shall be made at the next available opportunity
thereafter taking into consideration any blackout periods or the possession of
material non-public information; such options will be priced by the Board at
that time in accordance with the provisions of the Ur-Energy Inc. Amended and
Restated Stock Option Plan, as amended (the “Ur-Energy Stock Option Plan”). 

(2) Mr. Bonner shall be eligible to receive additional options, at the
discretion of the Board of Directors of Ur-Energy, the number, vesting schedule
and exercise price contingent on approval by the Board of Directors of
Ur-Energy, with exercise and other rights to be governed by the terms of the
Ur-Energy Stock Option Plan in force at the date of grant. 

(3) Mr. Bonner shall be eligible to receive grants of Restricted Share Units
(“RSUs”), at the discretion of the Board of Directors of Ur-Energy, the number,
redemption and pricing of which shall be established by the Board of Directors
of Ur-Energy and which shall be governed by the terms of the Ur-Energy Amended
Restricted Share Unit Plan, as amended, which is in force at the date of such
grant.

1.09



Expenses

Ur-Energy or its Affiliates will promptly reimburse Mr. Bonner for out-of-pocket
expenses, including reasonable travel costs, actually and properly incurred by
him in connection with the performance of his duties hereunder.  Mr. Bonner
shall furnish receipts to Ur-Energy for all such expenses in accord with the
then-current policy of Ur-Energy or its Affiliates for expenses.  All
reimbursements shall be made in accordance with Section 4.15 of this Agreement. 



--------------------------------------------------------------------------------

 

Article 2 – covenants AND REPRESENTATIONS

2.01



Promotion of the Corporation’s Interests; Representations of Ability to Perform

(1) Mr. Bonner acknowledges and agrees that the execution of this Agreement is
adequate for the good faith performance and considerations provided for in this
Agreement. In relation to the services described in Section 1.01, Mr. Bonner
agrees specifically to use his best efforts to promote the interests of
Ur-Energy and its Affiliates and shall not use any information he may acquire
with respect to the business and affairs of Ur-Energy and its Affiliates, for
his own purposes or for any purposes other than those of Ur-Energy and its
Affiliates.

(2) Mr. Bonner will not, at any time during the term of this Agreement and
during the five year period after the expiry, cancellation or termination of
this Agreement, do or say anything which is likely or intended to damage the
goodwill or reputation of Ur-Energy and its Affiliates, or of any business
carried on by Ur-Energy or its Affiliates, or which may lead any person, other
than as part of good faith negotiations, either to cease to do business with
Ur-Energy and its Affiliates on substantially equivalent terms to those
previously offered, or not to engage in business with Ur-Energy and its
Affiliates.

(3) Mr. Bonner represents and warrants that he is fully able to enter this
Agreement, and to perform all duties, obligations and responsibilities
contemplated.  Mr. Bonner further represents and warrants that he is not a party
to any other agreement, which would conflict with the terms of this Agreement
and that neither the execution nor performance of this Agreement by him will
violate, conflict with or result in a breach of any provisions of another
contract nor will execution and full performance of this Agreement violate any
court order, judgment, writ or injunction applicable to Mr. Bonner.

(4) Mr. Bonner agrees to adhere to the procedures and policies of Ur-Energy and
its Affiliates that may be in place from time to time.

2.02



Proprietary and Confidential Information and Work Product

(1) Mr. Bonner acknowledges that, by reason of his employment with Ur-Energy and
its Affiliates, he has had and will have access to proprietary and confidential
information as defined hereinafter.  Mr. Bonner agrees that, during and after
his employment with Ur-Energy and its Affiliates, he will not disclose to any
person, except in the proper course of his employment and performance of this
Agreement, and will not use for his own purposes or for any purposes other than
those of Ur-Energy and its Affiliates, any Confidential Information disclosed to
or acquired by him.

(2) “Confidential Information” for the purposes of this Agreement means secret,
confidential or proprietary information of Ur-Energy and its Affiliates,
including, but not limited to: data, geological and geophysical information and
analyses, assets, acquisition or production strategies, trade secrets,
information relating to operations, processes or procedures, customer and
supplier lists and other confidential information whether technical, commercial
or financial, business strategies or plans, details of contracts, and marketing
methods, plans or strategies, concerning the business and affairs of Ur-Energy
and its Affiliates. For purposes of this



--------------------------------------------------------------------------------

 

Agreement, the term Confidential Information does not include any information
that is or becomes generally available to and known by the public (other than as
a result of an un-permitted disclosure directly or indirectly by Mr. Bonner or
another).  In addition, Mr. Bonner may disclose secret, proprietary or
Confidential Information to the extent (a) he is legally compelled to disclose
such information, provided that Mr. Bonner shall promptly notify Corporation
and/or Ur-Energy of such request or requirement, if that notification can be
made without violating the terms of such compelled disclosure and Mr. Bonner
uses reasonable efforts to obtain from the party to whom disclosure is made
written assurance that confidential treatment will be accorded to such portion
as is disclosed; (b) such disclosure is required in any legal proceeding between
Mr. Bonner and Ur-Energy and its Affiliates in order for Mr. Bonner to defend or
pursue any claim in any legal or administrative proceeding.

(3) Any and all products of the work performed or created by Mr. Bonner under
this Agreement or in connection with the services (collectively, “Work Product”)
shall be the sole and exclusive property of Ur-Energy and all such Work Product
shall become the property of Ur-Energy from and at such time as it is
created.  Mr. Bonner shall have no right to use any such Work Product except in
connection with performing Services pursuant to this Agreement.  Without
limiting the foregoing, to the greatest extent possible, any and all Work
Product shall be deemed to be “work made for hire” (as defined in the Copyright
Act, 17 U.S.C. §§ 101 et seq.), and Mr. Bonner hereby unconditionally and
irrevocable transfers and assigns to Ur-Energy all rights, title and interest
Mr. Bonner currently has or in the future may have by operation of law or
otherwise in or to any Work Product, including, without limitation, all patents,
copyrights, trademarks, service marks and other intellectual property rights and
agrees that Ur-Energy shall have the exclusive world-wide ownership of all such
items, and that no such items shall be treated as or deemed to be a “joint work”
(as defined in the Copyright Act, 17 U.S.C. §§ 101 et seq.) of Mr. Bonner and
Ur-Energy or otherwise.  Mr. Bonner further warrants and agrees to take such
other actions as Ur-Energy may reasonable request to perfect and protect
Ur-Energy’s interest in any Work Product.

(4) Mr. Bonner acknowledges that the breach of any of the covenants contained in
the Section 2.02 concerning Confidential Information and Work Product will
result in irreparable harm and continuing damages to Ur-Energy and its
Affiliates and the business of each or both.  Further, Mr. Bonner acknowledges
and agrees that the remedy at law for any such breach or threatened breach would
be inadequate.  Accordingly, in addition to such remedies as may be available to
Ur-Energy or any of its Affiliates at law or in equity in the event of any such
breach or threatened breach, any Court of competent jurisdiction may issue an
injunction (both preliminary and permanent), together with posting of a bond of
$1,000.00, enjoining and restricting the breach or threatened breach of any such
covenant, including, but not limited to, an injunction restraining Mr. Bonner
from disclosing, in whole or in part, any Confidential Information or utilizing
or disseminating Work Product. 

(5) In addition, in the event of any breach of Section 2.02 Ur-Energy and its
Affiliates will be relieved of any further obligations pursuant to this
Agreement to make any payments to Mr. Bonner or provide him with any benefits as
outlined in Section 1.04 except as required by applicable law and as provided in
Section 3.01.



--------------------------------------------------------------------------------

 

(6) If any provision, or part(s) thereof, of this Section 2.02 governing
Confidential Information and Work Product shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision(s) and shall not in any way affect or render invalid or unenforceable
any other provisions of this Section 2.02 or any other provisions of this
Agreement, and this Agreement shall be carried out as if such invalid or
unenforceable provision, or part thereof, had been reformed, and any court of
competent jurisdiction or arbiters, as the case may be, are authorized to so
reform such invalid or unenforceable provision, or part thereof, so that it
would be valid, legal and enforceable to the fullest extent permitted by
applicable law.

(7) The obligations of this Section 2.02 shall survive the expiry, cancellation
or termination of this Agreement for any reason.

2.03



No Competition; No Solicitation

(1) For a period of 12 months after the expiry, cancellation or termination of
this Agreement for any reason, Mr. Bonner shall not directly or indirectly
provide professional services to any person, firm or business in respect of the
exploration for and development of uranium mineral properties within five miles
of the boundaries of any mineral property owned, leased or licensed or otherwise
held by Ur-Energy and its Affiliates or under consideration by Ur-Energy and its
Affiliates at the time of the expiry, cancellation or termination of this
Agreement, a list or map of which will be created by Ur-Energy at the time of
termination; the foregoing will not prevent Mr. Bonner from being employed or
otherwise providing professional services to such a person, firm or business,
provided however in no circumstance shall Mr. Bonner provide any form of
professional services in relation to any uranium mineral property which is
within the five-mile boundary during the 12-month period as described.  Mr.
Bonner acknowledges and agrees that the services he will provide to Ur-Energy
and its Affiliates and the Confidential Information he will obtain, are unique
in nature, and that Ur-Energy and its Affiliates would be irreparably harmed if
Mr. Bonner were to provide similar services to or divulge any proprietary or
Confidential Information to another person, firm or business who are engaged in
a similar or competing business. 

(2) Mr. Bonner acknowledges and agrees that the term and geographic restriction
of this agreement not to compete are both reasonable, and moreover that if a
Court should find otherwise Mr. Bonner agrees that such Court should uphold this
provision and redefine the restriction in duration, geographic scope or other
way in which the Court does not find the restriction to be reasonable. 

(3) For a period of 12 months after the expiry, cancellation or termination of
this Agreement for any reason, Mr. Bonner shall not directly or indirectly
induce or attempt to induce any member of management or professional staff of
Ur-Energy or its Affiliates to terminate his/her employment with Ur-Energy or
its Affiliate to become employed by any energy-related business with which Mr.
Bonner is associated. 

(4) Mr. Bonner acknowledges that the breach of any of the covenants contained in
Section 2.03 concerning this agreement for non-solicitation of management and
professional staff and to not compete with the business(es) of Ur-Energy and its
Affiliates will result in irreparable harm and continuing damages to Ur-Energy
and its Affiliates and the business of each or both. 



--------------------------------------------------------------------------------

 

Further, Mr. Bonner acknowledges and agrees that the remedy at law for any such
breach or threatened breach would be inadequate.  Accordingly, in addition to
such remedies as may be available to Ur-Energy or any of its Affiliates at law
or in equity in the event of any such breach, any Court of competent
jurisdiction may issue an injunction (both preliminary and permanent), together
with posting of a bond of $1,000.00, enjoining and restricting the breach or
threatened breach of any such covenant, including, but not limited to, an
injunction restraining Mr. Bonner from competing in contravention of the above
provisions or soliciting employees of Ur-Energy or its Affiliates as the events
may be. 

2.04



Return of Property

Upon expiry, cancellation or termination of this Agreement, Mr. Bonner shall
return to Ur-Energy or the Affiliates of either, any data, property,
documentation, or Confidential Information which is the property of any of these
entities; and, such data, property, documentation or Confidential Information
shall remain the property or Confidential Information of Ur-Energy or its
Affiliates.

Article 3 – Termination

3.01



Termination of Agreement

(1) It is understood and agreed that any termination of this Agreement shall
result in the termination of Mr. Bonner’s service as Vice President Geology of
Ur-Energy and as an officer of any Ur-Energy’s Affiliates, unless the parties
shall agree otherwise at the time of termination by further written agreement.

(2) Mr. Bonner may terminate this Agreement without cause by giving Ur-Energy 90
days’ prior notice in writing pursuant to the provisions of Section 4.01,
below.  Such notice is excused in the event of death or if disability occurs and
makes such notice impracticable. 

(3) Ur-Energy, through the Corporation, may terminate this Agreement at any time
for just cause without prior notice or pay in lieu of notice. For the purposes
of this Section, “just cause” shall include but is not limited to:

(a)



theft, fraud or dishonesty by Mr. Bonner involving the property, business or
affairs of Ur-Energy or its Affiliates, or in carrying out his duties under this
Agreement; or

(b)



any material breach or non-observance of any material term of this Agreement. In
the case of material breach or non-observance of a material term of this
Agreement, Ur-Energy shall give Notice to Mr. Bonner (as provided in Section
4.01) of the material breach or non-observance of this Agreement and Mr. Bonner
shall have thirty (30) days (or such other reasonable period as shall be
determined by the notifying party) to cure the breach or non-observance of a
material term of this Agreement.

(4) Ur-Energy, through the Corporation, may terminate this Agreement and Mr.
Bonner’s employment for any other reason which does not violate this Agreement
or applicable



--------------------------------------------------------------------------------

 

law. Upon such termination, Ur-Energy will provide Mr. Bonner with a lump sum
payment equivalent to eighteen (18) months base salary in effect on such
termination to be paid on the sixtieth (60th) day after Mr. Bonner’s “separation
from service” as defined for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) (except as otherwise provided in Section
4.15(2) below), provided Mr. Bonner has signed and not revoked a release in the
form determined by, and in favor of, Ur-Energy and its Affiliates or their
successors.

(5) In the event of a Change of Control of Ur-Energy (as defined below) Mr.
Bonner may terminate this Agreement and his employment within twelve (12) months
after such Change of Control for any reason.  Upon such termination, Ur-Energy
will provide Mr. Bonner with a lump sum payment equivalent to eighteen (18)
months base salary in effect on such termination to be paid on the sixtieth
(60th) day after Mr. Bonner’s “separation from service” as defined for purposes
of Section 409A of the Code (except as otherwise provided in Section 4.15(2)
below), provided Mr. Bonner has signed and not revoked a release in the form
determined by, and in favor of, Ur-Energy and its Affiliates or their
successors.

“Change of Control” shall have occurred on the happening of any of the following
events:

(a)



50% or more of the voting shares of Ur-Energy become owned beneficially by a
person or group of persons acting jointly or in concert; or

(b)



the individuals who are members of the Board of Directors of Ur-Energy (the
“Incumbent Board”) cease for any reason to constitute at least fifty percent
(50%) of the Board of Directors of Ur-Energy; provided, however, that if the
election, or nomination for election, of any new Directors was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board; or

(c)



beneficial ownership of assets of Ur-Energy representing 40% or more of the net
book value of the assets of Ur-Energy determined on the basis of the then most
recently published audited financial statements of Ur-Energy, shall be sold,
transferred, liquidated or otherwise disposed of or distributed by Ur-Energy
over a period of one year or less, in any manner whatsoever and whether in one
transaction or in a series of transactions or by plan of arrangement; or

(d)



the completion of any transaction or the first of a series of transactions which
would have the same or similar effect as any event or transaction or series of
events or transactions referred to in subsections (a), (b) or (c) above; or

(e)



a determination by the Board of Directors of Ur-Energy that there has been a
change, whether by way of a change in the holding of voting shares of Ur-Energy
in the ownership of Ur-Energy’s assets or by any other means, as a result of
which any person, or any group of persons acting jointly or in concert is in a
position to exercise effective control of Ur-Energy.

(6) Upon the termination of Mr. Bonner’s employment pursuant to Section 3.01(4)
above or upon a Change of Control of Ur-Energy (as defined above), the
Corporation shall



--------------------------------------------------------------------------------

 

establish a trust, substantially in the form attached hereto as Exhibit A or in
such other form as the parties may mutually agree (the “Trust”).  At such time,
the Corporation will contribute to the Trust an amount equal to eighteen (18)
months of Mr. Bonner’s then current base salary.  If Mr. Bonner is terminated in
accordance with Section 3.01(4) or if Mr. Bonner terminates employment in
accordance with Section 3.01(5) after a Change of Control, any severance amounts
payable to Mr. Bonner pursuant to Sections 3.01(4) or 3.01(5), as applicable,
will be paid first out of the Trust.  The parties intend that the Trust shall be
structured so that Mr. Bonner will not be considered to be in constructive
receipt of income or incur an economic benefit solely on account of adoption or
maintenance of the Trust.  The assets of the Trust shall at all times be subject
to the claims of the Corporation’s general creditors until distributed to Mr.
Bonner.

(7) The parties agree that if this Agreement is terminated by Ur-Energy, through
the Corporation, without cause, the payment to Mr. Bonner in accordance with the
preceding Section 3.01 shall be inclusive of any statutory amounts required by
law upon termination of employment.

Article 4 – General contract Provisions

4.01



Notices

All notices, requests, demands or other communications (collectively, "Notices")
by the terms hereof required or permitted to be given by one party to any other
party, or to any other person shall be given in writing by personal delivery or
by registered mail, postage prepaid, or by facsimile transmission to such other
party as follows:

(a)



To Ur-Energy Inc. and the Corporation at:

Ur-Energy USA Inc.

10758 West Centennial Road

Littleton, Colorado 80127

Attention: Chief Financial Officer

with a copy to:

General Counsel

Ur-Energy USA Inc.

10758 West Centennial Road

Littleton, Colorado 80127

 

 

(b)



To Mr. Bonner at:

1925 Quail Run Drive NE

Albuquerque, NM 87122

 

or at such other address as may be given by such party or person to the other
parties hereto in writing from time to time and pursuant to the terms of this
Section.



--------------------------------------------------------------------------------

 

4.02



Entire Agreement

(1) This Agreement and the documents referenced and incorporated herein
constitute the entire Agreement between these parties with respect to all of the
matters herein and its execution has not been induced by, nor do any of the
parties rely upon or regard as material, any representations or writings
whatsoever not incorporated herein and made a part hereof. 

(2) This Agreement may not be amended or modified in any respect except by
written instrument signed by the parties hereto, with the exception that
Ur-Energy, through the Corporation, may unilaterally modify this Agreement at
any time to avoid non compliance or the possibility of incurring penalties
pursuant to any law or regulation, including specifically but not limited to the
Internal Revenue Code.

4.03



Inurement

This Agreement shall inure to the benefit of and be binding upon the parties,
Ur-Energy and their respective legal personal representatives, heirs, executors,
administrators, successors and permitted assigns.

4.04



Assignment

(1) Ur-Energy, through the Corporation, will not assign this Agreement unless
agreed to by Mr. Bonner and Ur-Energy in writing but Ur-Energy shall have the
right to so assign this Agreement without such mutual agreement in the event of
a Change of Control.

(2) Mr. Bonner’s rights and obligations under this Agreement are personal and
such rights, benefits, and obligations shall not be assigned, alienated, or
transferred without the prior written consent of Ur-Energy, other than in the
case of death, disability or incompetence of Mr. Bonner, in which instance any
remaining rights or benefits shall be permitted to be assigned or otherwise
legally transferred without written consent.

4.05



Third Party Beneficiaries

This Agreement does not and shall not confer any rights or remedies upon another
person other than the parties and their respective legal representatives, heirs,
executors, administrators, successors and permitted assigns as provided in
Sections 4.03 and 4.04.

4.06



Remedies in Event of Future Dispute

(1) In the event of a future dispute, the parties agree that they will first
attempt to resolve any dispute which does not give rise to injunctive relief
(specifically including but not limited to any dispute concerning Confidential
Information or the provisions of Sections 2.04 and 2.05 hereto) through
confidential mediation to occur within 30 days of Notice by the party asserting
claims or otherwise seeking redress.  For purposes of this Section 4.06 (1), the
parties shall each pay any legal costs (including attorney fees and other
related expenses) incurred in dispute resolution pursuant to this Section 4.06
(1), provided, however, the costs of the mediation/mediator, if any, shall be
borne by the Corporation.



--------------------------------------------------------------------------------

 

(2) In the event that such mediation shall fail, the parties agree to waive any
right to a jury trial and shall proceed with any litigation to the court in the
jurisdiction(s) provided for and agreed upon below.

4.07



Headings for Convenience Only

The division of this Agreement into articles and sections is for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.

4.08



Governing Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado and each of the parties hereto agrees irrevocably to
attorn to the jurisdiction of the courts of the State of Colorado.

4.09



Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be unenforceable or invalid under applicable law, such
provision shall be ineffective only to the extent of such unenforceability or
invalidity, and the remaining provisions of this Agreement shall continue to be
binding and in full force and effect.

4.10



Survival

Sections 2.02, 2.03, 2.04, 3.01, 4.01, 4.06, 4.07, 4.08, 4.09, 4.10, 4.14 and
4.15, and all defined terms in this Agreement necessary to understand and
enforce those Sections, shall survive the expiry, cancellation or termination
for any reason of this Agreement and such Sections will continue with full
force.

4.11



Counterparts 

This Agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
be but one and the same instrument.

4.12



Transmission by Facsimile

The parties agree that this Agreement may be transmitted by facsimile or similar
device or electronically and that the reproduction of signatures by facsimile or
other electronic means shall be treated as binding as if
originals.  Notwithstanding the foregoing, each party undertakes to provide each
and every other party hereto with a copy of the Agreement bearing original
signatures forthwith upon demand.

4.13



Legal Representation and Legal Expenses

Both parties acknowledge the import of this Agreement.  Mr. Bonner has had the
opportunity to retain counsel to review the Agreement and to participate in the
negotiation of its



--------------------------------------------------------------------------------

 

terms and language.  If Mr. Bonner retains counsel, Ur-Energy will reimburse Mr.
Bonner on demand for all reasonable out-of-pocket expenses incurred by him for
his reasonable independent legal counsel and services in connection with the
negotiation, drafting and signature of this Agreement.  Such reimbursements
shall be made no later than sixty (60) days after such expenses are incurred and
shall be subject to such other further provisions as set forth in Section 4.15
of this Agreement.

4.14



Attorney’s Fees and Other Costs

In the event of any action, including but not limited to litigation,
arbitration, or other similar proceedings, because of any alleged breach of this
Agreement, the prevailing party (-ies) shall be entitled to an award of his or
its/their reasonable attorney fees and costs incurred in the action, including
but not limited to any fees and costs associated with expert witnesses and
litigation consultants, and the costs and fees associated with the appeals,
collection, or enforcement of any judgment or order of court resulting
therefrom.  To so recover, it shall not be necessary that the prevailing
party (-ies) prevail in each and every claim or defense.  Payment of such
attorney fees and/or costs shall be made within sixty (60) days after the
prevailing party has been determined.

4.15



Code Section 409A

(1) The expenses eligible for reimbursement under this Agreement are subject to
the additional rules set forth in this Section 4.15. To the extent they
constitute deferred compensation under Code Section 409A, the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during one calendar
year may not affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other calendar year. Any such reimbursement of an
eligible expense shall be made promptly after proper substantiation of such
expense, but in no event later than the last day of the calendar year following
the calendar year in which the expense was incurred. The right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for any other
benefit.

(2) Notwithstanding any other provision of this Agreement, it is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be deferred compensation subject to Section
409A of the Code shall be provided and paid in a manner, and at such time,
including without limitation payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in
Section 409A (e.g., separation from service from the Corporation and its
affiliates as defined for purposes of Section 409A of the Code), and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for
non-compliance.  Notwithstanding any other provision of this Agreement, the
Corporation is authorized to amend this Agreement in such manner as may be
determined by it to be necessary or appropriate to comply, or to evidence or
further evidence required compliance, with Section 409A of the Code.  For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A of the Code.  If Mr. Bonner is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) and any of the Corporation’s or any Affiliate’s stock is publicly
traded on an established securities market or otherwise, then payment of any
amount or



--------------------------------------------------------------------------------

 

provision of any benefit under this Agreement which is considered deferred
compensation subject to Section 409A of the Code, and the timing of which
depends on Mr. Bonner’s separation from service, shall be deferred for six (6)
months after termination of Mr. Bonner’s employment or, if earlier, Mr. Bonner’s
death, as required by Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral
Period”).  Any amount that otherwise would have been paid during the 409A
Deferral Period shall be paid on the day following the 409A Deferral Period.
Notwithstanding the foregoing, neither the Corporation, nor any of its
Affiliates, nor any of their officers, directors, employees or representatives
shall be liable to Mr. Bonner for any interest, taxes or penalties resulting
from non-compliance with Section 409A of the Code.  For purposes of this
Agreement, termination of employment shall mean a “separation from service”
within the meaning of Section 409A of the Code where it is reasonably
anticipated that no further services would be performed after such date or that
the level of bona fide services Mr. Bonner would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36-month period (or, if lesser, Mr. Bonner’s
period of service).

 

 

 

[REST OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES FOLLOW NEXT PAGE]

 

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have duly executed this Employment Agreement on
the dates indicated below:

 

UR-ENERGY USA INC.

 

 

Per:  /s/ Wayne W. Heili
         Wayne W. Heili, CEO

 

 

 

SIGNED this 31st day of )
March 2014)
in the presence of
)
)
[witnessed])
)/s/ James A. Bonner
WitnessJames A. Bonner

 

 

The rights and obligations of this Agreement are acknowledged and agreed by
Ur-Energy Inc. and Ur-Energy Inc. agrees to be bound to such rights and
obligations as apply to Ur-Energy Inc.

 

UR-ENERGY INC.

 

 

Per    /s/ Wayne W. Heili
     Wayne W. Heili, President

 

 

--------------------------------------------------------------------------------

 

Exhibit A

UR-ENERGY USA INC.

SEVERANCE BENEFITS TRUST

 

THIS TRUST AGREEMENT, made as of the _____ day of _______________, _____ (the
“Effective Date”), by and between Ur-Energy USA Inc., a Colorado corporation
(the “Company”), and __________________________ (the “Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company has entered into an Employment Agreement with certain
Participants (as hereinafter defined) listed on Schedule 1, which may be amended
from time to time (the “Agreements”) and may enter into other employment or
separation agreements which may be listed from time to time on Schedule 1; and

 

WHEREAS, the Company desires to establish a trust (the “Trust”) to hold and
invest certain separation payments which the Company and/or its affiliates (i)
have become obligated to pay upon an involuntary termination by the Company or
its affiliates, but which payments have been delayed because of the application
of the Six Month Rule (as hereinafter defined) under Code Section 409A (as
hereinafter defined) or (ii) may become obligated to pay in the event of a
voluntary termination by the Participant or involuntary termination by the
Company or its affiliates within 12 months after a “Change of Control” (as
hereinafter defined); and

 

WHEREAS, the Trustee is not a party to the Agreements and is only obligated to
pay Participants under the Agreements to the extent of the assets held in the
Trust and credited to an Account (as hereinafter defined) in the name of the
Participant; and

 

WHEREAS, the aforesaid obligations of the Company are not funded or otherwise
secured; and

 

WHEREAS, it is intended that the amounts held in trust be subject to the claims
of the Company’s general creditors;

 

NOW, THEREFORE, the Company and the Trustee agree as follows:

 

Article 1
Definitions

“Agreement” means the Employment Agreements or other agreements listed on
Schedule 1.

 

“Board” means the Board of Directors of the Company.

 





--------------------------------------------------------------------------------

 

“Change of Control” as it relates to any Participant has the meaning given
thereto in the Participant’s Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Code Section 409A” means Section 409A of the Code and applicable regulations
and guidance issued thereunder.

 

“Company” means Ur-Energy USA, Inc., its successors and assigns, and as
applicable, any affiliate.

 

“Interest” means the actual earnings on the amounts contributed to the Trust on
behalf of a Participant after a Triggering Event in accordance with Section 2.1
and invested by the Trustee pursuant to Article 6.

 

“Participant” means an employee or a former employee of the Company or an
Affiliate who is or may become entitled to severance benefits under an
Agreement.

 

“Six Month Period” means the period beginning on the Participant’s “separation
from service” (as such term is defined in an Agreement or if not so defined, as
defined in Code Section 409A) and ending on the day that is six months
thereafter.

 

“Six Month Rule” means the requirement under Code Section 409A to delay for six
months the payment of certain severance amounts payable to certain “specified
employees” within the meaning of Code Section 409A.

 

“Triggering Event” is either (a) a Change of Control or (b) an event (e.g.,
termination of employment) that triggers payment of severance amounts due to a
Participant under an Agreement, which payments are delayed in accordance with
the Six Month Rule.

 

Article 2
Establishment of Trust

The Company hereby makes an initial deposit with the Trustee of one hundred
dollars ($100) which shall become the initial principal of the Trust to be held
in trust, administered and disposed of by the Trustee as provided in this Trust
Agreement.  Promptly following a Triggering Event for a Participant, the Company
shall make such further deposits in cash in an amount that is sufficient to pay
such Participant the severance amounts to which such Participant is or may
become entitled under the terms of the applicable Agreement, which amounts
either are delayed in accordance with the Six Month Rule or depend on the
Participant’s termination after the Change of Control, and to maintain such
amounts until the obligations hereunder are fully paid.

 

The Trustee, shall establish a separate account (each an “Account”) under the
Trust for each Participant, to which it shall credit contributions it receives
which are to be paid by the Company to that Participant under his or her
Agreement.  The Trustee shall have no right or obligation to compel any
contributions from the Company.





--------------------------------------------------------------------------------

 

 

Subject to Section 16.2, the Trust is irrevocable and may not be amended or
modified except to the extent provided under Section 16.1.

 

The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code and shall be construed accordingly.  All interest and
other income earned on the investment of the Trust assets shall for such
purposes be the property of, and taxable to, the Company.  All taxes on or with
respect to the assets of the Trust shall be payable by the Company from its
separate funds and shall not be charged against or paid out of the Trust.

 

The principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set
forth.  Participants and their beneficiaries shall have no preferred claim on,
or any beneficial ownership interest in, any assets of the Trust.  Any rights
created under any Agreement or this Trust Agreement shall be mere unsecured
contractual rights of Participants and their beneficiaries against the
Company.  Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event the Company
becomes Insolvent, as defined in Article 4 herein.  This Trust permits the
participation of the Company and Affiliates (each of the Company and Affiliates,
an “Affiliated Group Member” and collectively, the “Affiliated Group Members”)
in order to reduce the administrative and other costs associated with the Trust
and any Agreement and to gain certain economies of scale.  The participation of
the Affiliated Group Members in this Trust is not intended to, shall not, and
shall not be deemed to, confer upon any other Affiliated Group Member, any
ownership or other legal or beneficial interest of any kind or nature in any
amounts (including the earnings thereon) actually contributed to the Trust by
any other Affiliated Group Member.  Further, no creditor, receiver, trustee,
successor or assign or other entity) claiming any interest in the property or
assets of any Affiliated Group Member shall recover from, or claim any interest
in, the Trust or any Trust assets other than with respect to the contributions
actually contributed by such Affiliated Group Member and the earnings
thereon.  Notwithstanding anything herein to the contrary, there is deemed to
exist a separate trust for the contributions (and investment income thereon)
contributed by each Affiliated Group Member.  Notwithstanding anything herein to
the contrary, only the assets of the Trust that relate directly to the Accounts
of Participants who are current or former employees of an Affiliated Group
Member shall be considered assets of such Affiliated Group Member which are
subject to the claims of the general creditors of such Affiliated Group Members
under federal and state law in the event of such Affiliated Group Member becomes
Insolvent.

 

The Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash in trust with the Trustee to augment the principal
to be held, administered and disposed of by the Trustee as provided in this
Trust Agreement.

 

Article 3
Payments to Participants and Beneficiaries

Schedule 1 lists the Agreements covered by the Trust as of the Effective
Date.  The Company may amend Schedule 1 at any time to add one or more
Agreements, or remove



--------------------------------------------------------------------------------

 

one or more Agreements only after all payments under each such Agreement has
been made in full and the Company certifies the same in writing to the Trustee
and the Participant.  Such removal shall become effective ten (10) days after
receipt of such notice unless the Participant sends a written notice to the
Company with a copy to the Trustee objecting to such removal.  In the event such
an objection is made in accordance with the preceding sentence, the Trustee
shall not distribute any assets credited to such Participant’s Account until the
dispute is resolved in accordance with Section 9.6 hereof.  The Agreements may
be amended in accordance with their terms at any time.

 

No later than ten (10) days prior to the end of the Six Month Period with
respect to a Participant, the Company shall certify to the Trustee in writing
the date as of which such Six Month Period will end, the form in which the
Participant’s severance is to be paid and the amount of severance to be paid and
the amounts of any federal, state or local taxes required to be withheld with
respect to the payment of benefits pursuant to the terms of an
Agreement.  Within ten (10) days after receipt of such notice, unless the
Trustee is informed of a dispute by written notice from either the Company or
the Participant, the Trustee shall make payment to the Participant of the amount
credited to the Account of such Participant including any Interest earned
thereon from the date of the Participant’s separation from service, reduced by
all taxes required to be withheld in accordance with the aforesaid
certification.  The Trustee shall transmit such withheld amounts to the Company,
which shall pay such amounts to the appropriate taxing authorities.

 

In the event of the Participant’s death after a separation from service, any
amounts payable from the Trust to the Participant shall be paid to the
Participant’s beneficiary as soon as administratively practicable after the
death of the Participant.  A Participant may designate or change a beneficiary
in the form set forth in Schedule 2 hereto.

 

If the amount credited to a Participant’s Account under the Trust is not
sufficient to make payments of benefits in accordance with the terms of any
Agreement, the Company shall promptly contribute to the Trust an amount equal to
the shortfall or pay such amount directly to the Participant or beneficiary. The
Participant or the beneficiary, as the case may be, shall notify the Trustee and
the Company in writing if the amount paid in accordance with Sections 3.2 or 3.3
is not sufficient to cover the benefits provided for under the terms of his or
her Agreement.

 

Article 4
Trustee Responsibility Regarding Payments to
Trust Beneficiary When the Company is Insolvent

At all times during the continuation of the Trust, as provided in Sections 2.4
and 2.5 hereof, the principal and income of the Trust shall be subject to claims
of general creditors of the Company under federal and state law as set forth
below.

 

The Trustee shall cease payment of benefits to Participants and beneficiaries if
he is notified in accordance with Section 4.3 that the Company is
Insolvent.  The Company shall be considered “Insolvent” for purposes of this
Trust Agreement if (i) the Company is unable to



--------------------------------------------------------------------------------

 

pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

The Chief Executive Officer of the Company shall notify the Trustee in writing
of the Company’s Insolvency promptly after the Company becomes Insolvent. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Participants or beneficiaries.  The
Trustee shall promptly communicate any such determination to the Chief Executive
Officer of the Company in writing.

 

Unless the Trustee has received written notice from the Company or a person
claiming to be a creditor of the Company alleging that the Company is Insolvent,
or otherwise has actual knowledge of the Company’s Insolvency, the Trustee shall
have no duty to inquire whether the Company is Insolvent.  The Trustee may in
all events rely on such evidence concerning the Company’s solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Company’s solvency.

 

If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Participants or beneficiaries and shall
hold the assets of the Trust for the benefit of the Company’s general creditors
until directed otherwise by a court of competent jurisdiction. Nothing in this
Trust Agreement shall in any way diminish any rights of Participants or
beneficiaries to pursue their rights as general creditors of the Company with
respect to benefits due under the Agreement or otherwise.

 

The Trustee shall resume the payment of benefits to Participants or
beneficiaries in accordance with Article 3 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).  Any such determination made by the Trustee shall be final and
binding.  The Trustee shall promptly communicate any such determination to the
Chief Executive Officer of the Company in writing.

 

Article 5
Payments to the Company

Except as provided below, the Company shall have no right or power to direct the
Trustee to return to the Company or to divert to others any assets credited to
an Account before the date the proceeds of such Account have been paid to
Participants and beneficiaries pursuant to the terms of the applicable
Agreements.  Notwithstanding the foregoing, if as of the date that is three
years from the date of the Change of Control, a Participant has not experienced
a termination of employment that would entitle the Participant to receive
severance under his or her Agreement, the assets in the Participant’s Account
may be returned to the Company at any time prior to the Participant’s
termination of employment that would entitle the Participant to receive
severance under his or her Agreement.  The Trustee shall return such excess
funds in the Trust as shall reasonably be requested by the Company, provided
that either (a) the Company and each Participant under the Trust provide a
written certification to the Trustee that all amounts due under the Agreements
have been paid in full or (b) such request is made no less than three years from
the date of the Change of Control.



--------------------------------------------------------------------------------

 

Article 6
Investment Authority

All rights associated with the assets of the Trust shall be exercised by the
Trustee or his designee, and shall in no event be exercisable by or rest with
the Participants.  Assets in the Trust shall be invested within the Company’s
core group of banks and financial institutions as defined in the Company’s
Treasury and Investment Policy, as amended from time to time, in money market
securities or United States treasuries with maturities of one (1) month or less.
The Trustee shall have no authority or responsibility to invest the Trust assets
in any other instruments or securities, regardless of whether the investments
listed hereunder would otherwise be considered appropriate under the Prudent
Investor Act or other applicable law.

 

Article 7
Disposition of Income

Each Account shall reflect an undivided interest in the assets of the Trust and
shall not require any segregation of particular assets.  The Trustee shall
allocate investment income and expenses generated from amounts attributable to
the Accounts of Participants who have separated from service in proportion to
their balances. The Trustee shall allocate investment income and expenses
generated from amounts attributable to the Accounts of Participants who have not
separated from service to a separate earnings account for the Company (the
“Earnings Account”).  During the term of the Trust, all income received by the
Trust, net of taxes withheld, shall be accumulated and used to pay amounts due
to Participants (except with amounts to be allocated to the Earnings Account,
which shall be paid to the Company). Assets allocated to an Account under the
Trust for one Agreement may not be used to provide benefits under any other
Agreement.

 

Article 8
Accounting by Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within ninety (90) days following the close of each
calendar year, and within ninety (90) days after the removal or resignation of
the Trustee, the Trustee shall deliver to the Company a written account of his
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by him, including the  fees and expenses paid, and showing all cash and other
property held in the Trust at the end of such year or as of the date of such
removal or resignation, as the case may be.

Unless the Company shall have filed with the Trustee written exceptions or
objections to any accounting under Section 8.1 within 120 days after receipt
thereof, the Company shall be deemed to have approved such accounting; and in
such case or upon the written approval by the Company of any such accounting,
the Trustee shall be forever released and discharged with respect to all matters
and things contained in such accounting as though it had been settled by decree
of a court of competent jurisdiction in an action or proceeding to which the
Company and all persons having any beneficial interest in the Trust were
parties.





--------------------------------------------------------------------------------

 

 

Article 9
Power and Responsibility of Trustee

The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with
the terms of this Trust Agreement and is given in writing by the Company. In the
event of a dispute between the Company and a Participant or beneficiary, the
Trustee may apply to a court of competent jurisdiction to resolve the dispute.

 

The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist him in performing any of
his duties or obligations hereunder and the fees of such professionals shall be
considered administrative expenses of the Trust.

 

The Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein, and shall be
authorized to take all actions that the Trustee may deem necessary or proper to
carry out any of the powers set forth in this Trust Agreement or otherwise in
the best interest of the Trust.

 

Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give the Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

The Trustee may consult with and rely upon counsel, who may be counsel for the
Company or for the Trustee in his individual capacity, and shall not be deemed
imprudent by reason of his taking or refraining from taking any action in
accordance with the opinion of counsel.

 

Any dispute between the Company and a Participant or beneficiary with respect to
an Account hereunder shall be deemed resolved if either (i) the Trustee shall
have received a written notice signed by the Company and such Participant or
beneficiary as to the resolution of such dispute, or (ii) the Trustee shall have
received a copy of a final, non-appealable order of any court having
jurisdiction with respect to such matter.

 

Article 10
Indemnification

The Company agrees, to the maximum extent permitted by law, to indemnify and
hold the Trustee harmless from and against any liability that the Trustee may
incur in the administration of the Trust (including attorneys’ fees and
expenses), unless arising from the Trustee’s own gross negligence, willful
misconduct, or willful breach of the provisions of his obligations under this
Trust Agreement.  The Trustee shall not be required to give any bond or any



--------------------------------------------------------------------------------

 

other security for the faithful performance of his duties under this Trust
Agreement, except as required by law.

 

Any amount payable to the Trustee under this Article 10 and not previously paid
by the Company shall be paid by the Company promptly upon written demand
therefor by the Trustee.  The provisions of this Article 10 shall survive the
termination of this Trust Agreement.

 

Article 11
No Duty to Advance Funds

Nothing contained in this Trust Agreement shall require the Trustee to risk or
expend his own funds in the performance of the duties of the Trustee
hereunder.  In the acceptance and performance of his duties hereunder, the
Trustee acts solely as trustee and not in his individual capacity, and all
persons, having any claim against the Trustee related to this Trust Agreement or
the actions or agreements of the Trustee contemplated hereby shall look solely
to the Trust for the payment or satisfaction thereof unless the Trustee’s
conduct has been willful or grossly negligent.

 

Article 12
Communications

The Trustee shall not be responsible in any respect for administering the
Agreements nor shall the Trustee be responsible for the adequacy of the Trust to
meet and discharge any payments and liabilities under the Agreements.  The
Trustee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by an officer of the
Company designated pursuant to this Trust Agreement.  The Company, from time to
time, shall furnish the Trustee with the names and specimen signatures of the
designated officers of the Company and shall promptly notify the Trustee of the
termination of office of any designated officer of the Company and the
appointment of a successor thereto.  Until notified to the contrary, the Trustee
shall be fully protected in relying upon the most recent list of the designated
officers of the Company furnished to it by the Company.

 

The Trustee shall be entitled conclusively to rely upon any written notice,
instruction, direction, certificate or other communication believed by him to be
genuine and to be signed by the proper person or persons.

 

Until written notice is received to the contrary, communications to the Trustee
shall be sent to          ; communications to the Company shall be sent to it at
its office at .  Notice will be deemed received by the Trustee or Company upon
the date that such notice is either (1) delivered by hand, (2) sent by telecopy,
(3) sent by certified mail and the certified receipt is signed, or (4) sent by
any other method of delivery or mail which is evidenced by a receipt of delivery
signed by any employee or agent of the Trustee or Company.

 



--------------------------------------------------------------------------------

 

Article 13
Compensation and Expenses of Trustee

The Company shall pay all administrative expenses of the Trust and the Trustee’s
fees and expenses within thirty (30) days of receipt of an invoice therefor.

 

Article 14
Resignation and Removal of Trustee

The Trustee may resign at any time by written notice to the Company, which shall
be effective sixty (60) days after receipt of such notice unless the Company and
the Trustee agree otherwise.

 

The Trustee may be removed by the Company on sixty (60) days’ written notice or
upon shorter notice accepted by the Trustee; provided, however, that, if a
Triggering Event has occurred for a Participant(s) and payment of such
Participant’s benefit under an Agreement has not yet been made in full either by
the Trust or by the Company or if there is a dispute as to payment, the Trustee
shall only be removed with the prior written consent of any such Participant(s).

 

Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within ninety (90) days after receipt of the
appointment of a successor trustee, unless the Company extends the time limit.

 

If the Trustee resigns or is removed, a successor trustee shall be appointed by
the Company as provided in Article 15 prior to the effective date of such
resignation or removal. Notice of such appointment shall be sent to the Trustee
together with all information necessary for the Trustee to transfer the assets
in accordance with Section 14.3.  If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.

 

Article 15
Appointment of Successor

If the Trustee resigns or is removed in accordance with Article 14 hereof, the
Company may appoint any individual, bank or trust company authorized under the
laws of the State of [_________________] as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets.  The former
Trustee shall execute any instrument necessary or reasonably requested by the
successor trustee to evidence the transfer.

The successor trustee shall not be responsible for, and the Company shall
indemnify and defend the successor trustee from, any claim or liability
resulting from any action or inaction of any prior trustee or from any other
past event, or any condition existing at the time it becomes successor trustee.



--------------------------------------------------------------------------------

 

Article 16
Amendment or Termination

This Trust Agreement (including Schedule 1) may be amended by a written
instrument executed by Trustee and the Company.  Notwithstanding the foregoing,
no such amendment shall adversely affect any Participant without the prior
written consent of such Participant nor shall such amendment make the Trust
revocable.  The Trustee, upon written advice of counsel, may amend the
provisions of this Trust Agreement to the extent required by applicable law.

 

The Trust shall terminate as of the earliest of (a) the date on which no
Participants or beneficiaries are entitled to benefits pursuant to the terms of
any Agreement covered by the Trust, (b) the day which is twenty-one years after
the date of this Trust Agreement, or (c) a determination by the Board, based on
an opinion of legal counsel that either judicial authority or the opinion of the
U.S. Department of Labor, Treasury Department or Internal Revenue Service (as
expressed in proposed or final regulations, advisory opinions or rulings, or
similar administrative announcements) creates a significant risk that the
interest of a Participant in this Trust is includable for federal income tax
purposes in the gross income of the Participant prior to actual payment of
Agreement benefits to the Participant.  Upon termination of the Trust any assets
remaining in the Trust, after payment of all fees and expenses of the Trust,
shall be returned to the Company.

 

Article 17
Prohibition of Assignment of Interest

No interest, right or claim in or to any part of the Trust or any payment
therefrom by any Participant or beneficiary shall be assignable, transferable or
subject to sale, mortgage, pledge, hypothecation, commutation, anticipation,
garnishment, attachment, execution or levy of any kind, and the Trustee shall
not recognize any attempt to assign, transfer, sell, mortgage, pledge,
hypothecate, commute or anticipate the same, except to the extent required by
law.

 

Article 18
Miscellaneous

This Trust Agreement shall be interpreted, construed and enforced, and the Trust
hereby created shall be administered, in accordance with the laws of the United
States and of the State of Colorado (excluding the law thereof which requires
the application of or reference to the law of any other jurisdiction) except to
the extent pre-empted by the Employee Retirement Income Security Act of 1974, as
amended.  The parties further agree that any action or proceeding brought by any
party to enforce any right, assert any claim, or obtain any relief whatsoever in
connection with this Trust Agreement shall be commenced by such party
exclusively in the federal or state courts, located within Denver, Colorado.

 

The Company shall, at any time and from time to time, upon the reasonable
request of the Trustee, execute and deliver such further instruments and do such
further acts as may be necessary or proper to effectuate the purpose of this
Trust Agreement.





--------------------------------------------------------------------------------

 

 

The titles to Articles of this Trust Agreement are placed herein for convenience
of reference only, and this Trust Agreement is not to be construed by reference
thereto.

 

This Trust Agreement shall bind and inure to the benefit of the successors and
assigns of the Company and the Trustee, respectively.

 

This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute but one instrument, which may be sufficiently evidenced by any
counterpart.

 

If any provision of this Trust Agreement is determined to be invalid or
unenforceable the remaining provisions shall not for that reason alone also be
determined to be invalid or unenforceable.

 

Each Participant and beneficiary is an intended third-party beneficiary under
this Trust, and shall be entitled to enforce all terms and provisions hereof
with the same force and effect as if such person had been a party hereto.

 

Article 19
Effective Date

The effective date of this Trust Agreement shall be _____________.

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
executed in their respective names by their duly authorized officers under their
corporate seals as of the day and year first above written.

UR-ENERGY USA INC.

By:

Its



[________________________]- Trustee

 

--------------------------------------------------------------------------------

 

UR-ENERGY USA INC. BENEFITS TRUST

 

Schedule 1

LIST OF AGREEMENTS COVERED

 

The following Employment Agreements (collectively referred to as the
“Agreements”) are subject to this Trust:

 

(1)Amended and Restated Employment Agreement Between  and , dated

 

--------------------------------------------------------------------------------

 

Schedule 2

Beneficiary Designation and Change Form

 

I hereby revoke any and all prior beneficiary designations that I may have made
with respect to my Ur-Energy Severance Trust.  In the event of my death prior to
the receipt of all the proceeds of my account, I hereby designate the following
person or entity as the primary beneficiary of my account:

 

Primary Beneficiary

Name:_____________________________

Address:_____________________________

_____________________________

Relationship:_____________________________

 

In the event my primary beneficiary should predecease me, I hereby designate the
following person or entity as the secondary beneficiary of my __________:

 

Secondary Beneficiary

 

Name:_____________________________

Address: _____________________________

_____________________________

Relationship:_____________________________

 

Dated:______________________Employee: ___________________________





--------------------------------------------------------------------------------

 

EXHIBIT B

 

[See schedule of mining claims and lease attached]

[CONFIDENTIAL - REDACTED HERE]

 



--------------------------------------------------------------------------------